
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 140
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mr. Gene Green of
			 Texas (for himself, Mr.
			 Boren, Ms. Jackson Lee of
			 Texas, Mr. Costa,
			 Mr. Cassidy,
			 Mr. Scalise,
			 Mr. Burton of Indiana,
			 Mr. Boustany,
			 Mr. McCaul,
			 Mrs. McMorris Rodgers,
			 Mr. Nunnelee,
			 Mr. Young of Alaska,
			 Mr. McClintock,
			 Mr. Alexander,
			 Mr. Akin, Mr. Paul, Mr.
			 Culberson, Mrs. Hartzler,
			 Mr. Guthrie,
			 Mr. Sam Johnson of Texas,
			 Mr. Kinzinger of Illinois,
			 Mr. Broun of Georgia,
			 Mr. Brady of Texas,
			 Mr. Bucshon,
			 Mr. Olson,
			 Mrs. Roby,
			 Mr. Gallegly,
			 Mr. Smith of Nebraska,
			 Mr. Griffin of Arkansas,
			 Mr. Grimm,
			 Mr. Canseco,
			 Mr. Bonner,
			 Mr. Gonzalez,
			 Mr. Latta,
			 Mr. Rehberg,
			 Mr. Chaffetz,
			 Mr. Palazzo,
			 Mr. Ross of Arkansas,
			 Mr. Fincher,
			 Mr. Graves of Missouri,
			 Mr. Barton of Texas,
			 Mr. Harper,
			 Mr. Scott of South Carolina,
			 Mr. Coffman of Colorado,
			 Mr. Renacci,
			 Mr. Westmoreland,
			 Mr. McHenry,
			 Mrs. Adams,
			 Mr. Hall, Mr. McKinley, Mr.
			 Dent, Mr. Poe of Texas,
			 Mr. Smith of Texas,
			 Mr. Austin Scott of Georgia,
			 Mr. Rogers of Alabama,
			 Ms. Jenkins,
			 Mr. Davis of Kentucky,
			 Mr. Johnson of Ohio,
			 Mr. Benishek,
			 Mr. Carter,
			 Mr. Flores,
			 Mr. Richmond,
			 Mr. Coble,
			 Mrs. Blackburn,
			 Mr. Graves of Georgia,
			 Mr. Daniel E. Lungren of California,
			 Mr. Cuellar,
			 Mrs. Capito,
			 Mr. Duncan of Tennessee,
			 Mrs. Black,
			 Mr. Farenthold,
			 Mr. LaTourette,
			 Mr. Fleming,
			 Mr. Simpson,
			 Mr. Burgess,
			 Mr. Reyes,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Al Green of Texas, and
			 Mr. Hinojosa) submitted the following
			 resolution; which was referred to the Committee on Natural
			 Resources
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that domestic oil and gas resources are critical to our
		  Nation’s security and economy and the Secretary of the Interior should take
		  immediate action to streamline the shallow and deepwater permitting
		  process.
	
	
		Whereas the Gulf of Mexico produces about 30 percent of
			 oil in the United States and 10 percent of natural gas in the United
			 States;
		Whereas, on May 30, 2010, the Department of the Interior
			 enacted a deepwater moratorium which lasted until October 12, 2010;
		Whereas more than 400,000 jobs across the Gulf Coast are
			 tied to the offshore drilling industry;
		Whereas, in 2009, the offshore drilling industry accounted
			 for $70,000,000,000 in economic value and provided about $20,000,000,000 in
			 revenue to Federal, State, and local governments through royalties, bonuses,
			 and tax collections;
		Whereas the National Commission on the BP Deepwater
			 Horizon Oil Spill and Offshore Drilling recognized the importance of the
			 industry in a report, stating, “the development of offshore energy resources
			 contributes substantially to local economies, supporting businesses small and
			 large and employing tens of thousands of workers”;
		Whereas the Department of the Interior has issued only 37
			 new shallow water permits since the shallow water moratorium was lifted and
			 only 1 new permit for deepwater exploration; and
		Whereas, as a result of the de facto moratorium, at least
			 12 rigs (shallow and deepwater) have departed the Gulf of Mexico, and more are
			 expected to follow: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the Nation’s
			 economy and security depends upon full and immediate restoration of shallow and
			 deepwater drilling operations in the Gulf of Mexico;
			(2)the long-term
			 economic health of the State of Alaska depends upon the responsible development
			 of the oil and natural gas reserves of the Beaufort and Chukchi Seas;
			 and
			(3)the Secretary of
			 the Interior should—
				(A)streamline the
			 review and appropriate approval of applications for both shallow and deepwater
			 drilling permits in the Outer Continental Shelf;
				(B)take immediate
			 action to provide the shallow and deepwater industry with a completed sample
			 application which meets all of the new safety and environmental regulations for
			 use as a template;
				(C)provide written
			 guidance and clarification to applicants regarding new safety requirements;
			 and
				(D)provide permit
			 applicants with timely and detailed explanations on any areas of a permit which
			 do not satisfy new requirements.
				
